DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 16-29 are pending and under consideration for patentability; claims 1-15 were cancelled and claims 16-29 were added as new claims via a Preliminary Amendment dated 20 December 2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 19 December 2019 has been acknowledged and considered by the Examiner. 


Claim Objections
Claim 23 is objected to because of the following informality.
Claim 23 contains a minor typographical/grammatical error. 
Claim 23, line 2: Applicant is advised to change “a metals” to “a metal”


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-18 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaroszeski et al. (US 2003/0141294 A1) in view of Wolfinbarger, Jr., et al. (US 2005/0002910 A1).
Regarding claim 16, Jaroszeski describes a culture chamber system to contain a fluid medium and a layer of cells (Abstract), the culture chamber system comprising

    PNG
    media_image1.png
    302
    602
    media_image1.png
    Greyscale
[AltContent: textbox (top side)][AltContent: textbox (bottom side)][AltContent: textbox (side wall)]a culture chamber 20 having a top side, a bottom side, a length, a width, and one or more side walls that delineate an interior of the culture chamber from an exterior thereof (figure 3A, annotated below)





a membrane 34 having a lower surface and an upper surface, the upper surface opposed from the lower surface across a thickness of the flexible membrane, the flexible membrane received in the interior of the culture chamber arranged along and positioned above the bottom side of the culture chamber, with the lower surface facing the bottom side of the culture chamber and the upper surface facing the top side of the culture chamber (figure 3A, as annotated above, the upper surface of membrane 34 faces the top side of the culture chamber and the lower surface of membrane 34 faces the bottom side of the culture chamber) to allow cells to settle on and attach to the upper surface to form the layer of cells ([0040])
a source of at least one of a pressure or a vacuum ([0018], vacuum source), the source of at least one of the pressure or the vacuum fluidly coupled (via port 38) to adjust a pressure on at least one side of the membrane ([0040])
one or more electrodes (30, 32) positioned in the interior of the culture chamber and operable to apply a signal to the cells of the layer of cells ([0040])
Regarding claim 16, Jaroszeski does not explicitly disclose wherein the membrane is a flexible membrane, such that the vacuum source causes the flexible membrane to flex at least one of upward or downward.  However, Wolfinbarger also describes a culture chamber to contain a fluid medium and a layer of cells ([0006] - [0007]), including the use of a flexible membrane ([0083]).  As Wolfinbarger is also directed towards cell culture chambers and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a flexible membrane, similar to that described by Wolfinbarger, when using the culture chamber system as described by Jaroszeski, as doing to advantageously allows for the resulting cells to settle and attach in a larger amount of different patterns, which may be useful over a wider array of applications.  The Examiner respectfully submits that, when combined in the manner described above, the resulting culture chamber system would operate such that the flexible membrane would flex at least one of upward or downward in response to the activation of the pressure or vacuum source. 
Regarding claim 17, Jaroszeski further describes wherein the bottom side of the chamber is rigid (figures 3A and 3B, for example), and further comprising at least one tube 38 that fluidly couples to a space between the flexible membrane and the bottom side of the culture chamber to the source of at least one of the pressure or the vacuum (figures 5 and 8; [0039]). 

Regarding claim 23, Jaroszeski further describes wherein the one or more electrodes each comprise a metal ([0059]). 

Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaroszeski in view of Wolfinbarger, further in view of Wolf et al. (US 2002/0009797 A1). 
Regarding claims 24 and 25, Jaroszeski in view of Wolfinbarger suggests the culture chamber system of claim 16, but neither Jaroszeski nor Wolfinbarger explicitly disclose wherein the one or more electrodes each comprise a self-protecting metal comprising one or more of niobium, tantalum, titanium, zirconium, molybdenum, tungsten, and vanadium.  However, Wolf also describes a culture chamber system ([0007]), including the use of one or more electrodes (Abstract) which may be comprised of titanium or zirconium (claim 37).  As Wolf is also directed towards cell culture chambers and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a metals such as titanium or zirconium, as described by Wolf, when using the culture chamber system described by Jaroszeski and Wolfinbarger, as doing to advantageously allows for the electrodes to operate safely in an aqueous environment. 

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaroszeski in view of Wolfinbarger, further in view of Fuller et al. (US 6,900,055 B1). 
Regarding claim 26, Jaroszeski in view of Wolfinbarger suggests the culture chamber system of claim 16, but neither Jaroszeski nor Wolfinbarger explicitly disclose wherein the flexible membrane is a silicone rubber membrane.  Fuller also describes a culture chamber system (col 6:25-30), including the use of a silicone rubber membrane for the allowing cells to settle and attach (col 1:44-50).  As Fuller is also directed towards cell culture chambers and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a silicone rubber membrane, similar to that described by Fuller, when using the culture chamber system as described by Jaroszeski and Wolfinbarger, as doing to advantageously allows for the resulting cells to settle and attach on a surface that is known for its biocompatible, non-toxic, and high oxygen permeability properties, as described by Fuller (col 1:14-30).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaroszeski in view of Wolfinbarger, further in view of in view of Ogawa et al. (US 2004/0228774 A1). 
Regarding claim 27, Jaroszeski in view of Wolfinbarger suggests the culture chamber system of claim 16, but neither Jaroszeski nor Wolfinbarger explicitly disclose wherein the flexible membrane is a plasma etched silicone rubber membrane.  Ogawa also describes a culture chamber system ([0022] - [0023]), including the use of a . 

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaroszeski in view of Wolfinbarger, further in view of Shastri et al. (US 6,095,148).
Regarding claim 29, Jaroszeski in view of Wolfinbarger suggests the culture chamber system of claim 16, including a generator that is electrically coupled to apply an electrical signal to the one or more electrodes ([0040], [0061] - [0062]), but neither Jaroszeski nor Wolfinbarger explicitly disclose wherein the electrical signal comprises an A-type, B-type, C-type or D-type signal for a time period sufficient to modulate the development or repair of the tissue.  Shastri also describes a cell culture chamber system configured to apply electrical signals to a population of cells (col 1:5-9, col 2:18-29), including wherein the electrical signal comprises an A-type signal for a time period sufficient to modulate the development or repair of the tissue (col 11:24-41, 54-60, wherein the Examiner respectfully submits that Shastri’s description of a proliferation-promoting signal is analogous to an A-type signal as described by Applicant in the Specification).  As Shastri is also directed towards a culture chamber system and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in . 

Allowable Subject Matter
Claims 19-22 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claims 19-22, the prior art of record does not disclose or suggest the specific operation of the pressure or vacuum source as recited.  Specifically, there is no teaching, suggestion, or motivation that would yield the skilled artisan to arrive at configuring the pressure or vacuum source such that it “produces a fluctuating pressure or vacuum over time to create an intermittent tension in the flexible membrane and the cell layer attached to the flexible membrane” (claim 19) or “produces no pressure during an extended initial period of time to allow the cells to settle on and attach to the flexible membrane in an un-flexed state of the flexible membrane” (claim 20).  Claims 21 and 22, in addition to their incorporation of the allowable subject matter of claim 20, recite additional steps for how the fluctuating pressure or vacuum operates, along with its end-effect on the flexible membrane.  Such steps are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792